Judge Owseey
delivered the Opinion of the Court.
Tisis was a bill in equity, exhibited by White, in the circuit court, for the purpose of setting aside a contract, and having delivered up to he cancelled, a note, which, under the contract, was executed bv bita to Green for one. hundred dollars commonweal tit's paper, the price of a grey mare purchased by While from Clarke, whilst she belonged to Green.
The bill sets out the contract of purchase, with all the concomitant circumstances, and alleges every thing necessary, to shew that the complainant ought to be releived, arid the contract cancelled, and the testimony in the cause goes satisfactorily to prove aad establish,all the material facts alleged in the biVk,
Turner for plaintiff.
Instead, therefore of dismissing the bill, the court below, should have pronounced a decree for relief m favor or the complainant;
The decree must, consequently, be reversed with cost, the cause remanded to that court, and a decree there entered in conformity to this opinion.